Case 2:18-cr-20820-GCS-RSW ECF No. 64 filed 04/24/20   PageID.503   Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                         Case No. 18-20820

      v.                                       Hon. George Caram Steeh

BOBBY LEE CALHOUN, JR.,

         Defendant.
____________________________/

                 ORDER DENYING DEFENDANT’S
            MOTION FOR PRETRIAL RELEASE [ECF No. 61]

      Defendant Bobby Lee Calhoun, Jr. has filed a motion for pretrial

release. Defendant seeks release on bond pending trial due to the COVID-

19 pandemic. Pursuant to Administrative Order 20-AO-024, the court

resolves the motion on the papers submitted.

                                      I

      Defendant was indicted by the grand jury with possession with intent

to distribute controlled substances, felon in possession of firearms and

possession of firearms in furtherance of drug trafficking. A detention

hearing was held before Magistrate Judge Majzoub on December 7, 2018,

at which time she determined that Defendant failed to rebut the

presumption of detention under 18 U.S.C. § 3142(e)(3) and that he was a

                                     -1-
Case 2:18-cr-20820-GCS-RSW ECF No. 64 filed 04/24/20   PageID.504    Page 2 of 8




danger to the community. Defendant was ordered detained pending trial,

which is currently scheduled for June 15, 2020.

      Defendant argues that he should be released from detention because

public health experts agree that COVID-19 poses a particular risk to jail

inmates. Defendant further argues he is at increased risk of a dire outcome

if he contracts COVID-19 because of he suffers from pre-diabetic

conditions, occasional high blood pressure, and glaucoma. Finally,

defendant maintains that he should be released to facilitate access to

counsel.

                                      II

      Under the Bail Reform Act, 18 U.S.C. § 3142, this court must find

whether conditions exist that could “reasonably assure” the defendant’s

appearance and the safety of the community. The court is to consider the

factors listed in § 3142(g), which are the same factors previously

considered by Judge Majzoub. See United States v. Nero, 2020 WL

1672656 at *2 (E.D. Mich. Apr. 6, 2020). The court’s review of the

magistrate judge’s prior conclusion that detention is warranted is de novo.

United States v. Cureton, No. 12-20287, 2013 WL 4496276, at *1 (E.D.

Mich. Aug. 21, 2013) (citing United States v. Yamini, 91 F. Supp. 2d 1125,

1128 (S.D. Ohio 2000)).

                                     -2-
Case 2:18-cr-20820-GCS-RSW ECF No. 64 filed 04/24/20        PageID.505   Page 3 of 8




          In this case, there is a rebuttable presumption in favor of detention

under the Bail Reform Act arising from the charged drug offenses and

possession of firearms in furtherance of drug trafficking activity. 18 U.S.C.

§ 3142(e)(3). While the government retains the burden of persuasion, the

presumption imposes a burden of production on Defendant to introduce

some evidence to rebut the presumption of his dangerousness and risk of

flight.

          In reviewing the relevant factors, this court concludes that the

charges in this case are serious. There is a mandatory minimum

punishment of ten years’ imprisonment for engaging in trafficking of over

five kilograms of cocaine. Moreover, because of his prior drug trafficking

offense, Calhoun faces an enhanced penalty of 15 years’ imprisonment,

with another five years consecutive for the violation of 18 U.S.C. § 924(c).

The nature and circumstances of the offense weighs heavily in favor of

detention.

          Next, the weight of the evidence against Defendant in terms of

dangerousness also favors detention. Defendant is accused of running a

drug trafficking operation out of multiple residential locations, including one

where his own children lived. His criminal activity included possession of




                                         -3-
Case 2:18-cr-20820-GCS-RSW ECF No. 64 filed 04/24/20     PageID.506   Page 4 of 8




firearms, using his residential homes to conduct his drug business, and

dealing in kilogram quantities of cocaine.

      Defendant’s criminal history includes multiple prior felony convictions

involving controlled substances and firearms. Defendant served eleven

years in custody on his most recent conviction. Moreover, he repeatedly

engaged in new criminal behavior while on supervision for other criminal

behavior. Defendant engaged his family members in his drug trafficking

operation. His wife was convicted in 2005 for the same drug and firearms-

related offenses as Defendant. His wife is a co-defendant in this indictment

as well. These factors also weigh in favor of continued detention.

      The court finds, by clear and convincing evidence, that Defendant

poses a danger to the community. He has a well-documented history of

failing to comply with the most basic conditions of probation and parole,

that he not commit any additional crimes. The court concludes there are no

conditions or set of conditions of release that can adequately protect the

community and reasonably assure Defendant’s appearance.

                                       III

      Defendant argues that the COVID-19 pandemic is a factor that

justifies his release prior to trial under § 3142(i). The court recognizes that

COVID-19 poses a serious threat to all members of our community.

                                      -4-
Case 2:18-cr-20820-GCS-RSW ECF No. 64 filed 04/24/20             PageID.507     Page 5 of 8




Incarcerated persons are subject to increased risks, as are persons with

certain underlying medical conditions. Defendant’s generalized concern

about contracting COVID-19 in prison is not an exceptional reason for his

release pending trial.1 “While the generalized risks of COVID-19 cannot be

disputed, courts have held that these risks, without more, do not amount to

a ‘material change of circumstances warranting a renewed evaluation of [a]

prior detention order.’” Nero, 2020 WL 1672656 at *2. This is particularly

true when a defendant has offered concerns about COVID-19 that are no

different than those shared by all detainees. See United States v. Bell,

2020 WL 1650330, at *6 (E.D. Mich. Apr. 3, 2020); see also United States

v. Sykes, 2020 WL 1685463, at *3 (E.D. Mich. Apr. 7, 2020) (“[T]he




1
  In determining whether the COVID-19 pandemic creates exceptional or compelling
reasons justifying pre-trial or post-conviction release, some district courts have
considered the following factors:

      (1) the original grounds for the defendant’s pretrial detention;

      (2) the nature, seriousness, and specificity of the defendant’s stated
      COVID-19 concerns (e.g., underlying medical conditions, age, etc.);

      (3) the conditions in the facility where the defendant is being held (e.g.,
      social distancing measures, screening protocols for new prisoners, the
      number of prisoners diagnosed with COVID-19, and availability of
      appropriate medical treatment);

      (4) whether conditions of release can be imposed to mitigate COVID-19
      risks to the defendant and to the community.

United States v. Johnson, 2020 WL 1821099, at *3 (E.D. Mich. Apr. 10, 2020).
                                           -5-
Case 2:18-cr-20820-GCS-RSW ECF No. 64 filed 04/24/20   PageID.508   Page 6 of 8




possibility that [defendant] may become ill with COVID-19 at some future

time. . . . does not create an exceptional circumstance” justifying release

under the Bail Reform Act).

      Defendant has not alleged that he has contracted COVID-10, or that

he has been exposed to any individuals with COVID-19 in the Midland

County Jail, where he is currently housed. Nor do any of Defendant’s

alleged health conditions provide a basis for relief. Glaucoma is not a

known risk factor. Defendant’s claims that he is pre-diabetic and has

occasional high blood pressure are not supported by any evidence aside

from his own self-serving assertions. The court also notes that Defendant

mistakenly cites to a news article about positive cases at the Macomb

County Jail to support his contention that there are positive cases at the

Midland County Jail. The government asserts that as of April 21, 2020

there have been no positive cases reported at the Midland County Jail.

      The Midland County Jail has instituted several measures to attempt

to contain the spread of COVID-19, including screening and quarantining

new inmates, increased medical staff on-site, requiring staff to wear masks

when they cannot socially distance from each other, and increasing

sanitation throughout the facility. See ECF No. 63 at PageID 489.




                                     -6-
Case 2:18-cr-20820-GCS-RSW ECF No. 64 filed 04/24/20   PageID.509   Page 7 of 8




      Releasing Defendant into the community would likely increase his risk

of exposure to the coronavirus as well as heighten the risk to others in the

community, including Pretrial Services Officers. See Nero, 2020 WL

1672656, at *4; see also United States v. Johnson, 2020 WL 1821099, at

*3 (E.D. Mich. Apr. 10, 2020) (factors to consider when determining

whether exceptional circumstances exist include “whether conditions of

release can be imposed to mitigate COVID-19 risks to the defendant and to

the community”).

                                      IV

      Finally, Defendant argues that his release is appropriate given the

lack of access to counsel caused by the COVID-19 breakout. The

government summarizes the current methods of attorney-client

communication available at the Midland County Jail as of April 21, 2020.

This includes in-person visits, video chats and phone calls, all of which are

not recorded or monitored. See ECF No. 63 at PageID 497. Defendant’s

expressed concerns over access to counsel do not favor his release.

      The court will continue to monitor the rapidly evolving situation and

act with the health and safety of the public and incarcerated individuals in

mind, consistent with the Bail Reform Act. Now, therefore,




                                     -7-
Case 2:18-cr-20820-GCS-RSW ECF No. 64 filed 04/24/20               PageID.510   Page 8 of 8




      IT IS HEREBY ORDERED that Defendant’s motion for pretrial

release is DENIED.

Dated: April 24, 2020                    s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                      April 24, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -8-
